United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 


                                      April 13, 2017 
                                              
                                         Before 
                                              
                              DIANE P. WOOD, Chief Judge 
                               
                              ILANA DIAMOND ROVNER, Circuit Judge 
                                              
                              DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1693                                           
                                                      
SHERRY ANICICH,                                      Appeal from the United States District 
Plaintiff‐Appellant,                                 Court for the Northern District of 
                                                     Illinois, Eastern Division. 
               v.                                     
                                                     No. 14 C 7125 
HOME DEPOT U.S.A., INC., et al.,                      
Defendants‐Appellees.                                Jorge L. Alonso, 
                                                     Judge. 
                                                      

                                           O R D E R 
                                                   
        The  court  hereby  AMENDS  footnote  4  on  page  9  of  the  slip  opinion  issued  on 
March 24, 2017, to read as follows: 
         
        4  Home Depot asserts in its brief that Illinois businesses employ “thousands” of 

such people. We hope this insult to the character of Illinois workers and to the judgment 
of their managers was just an ill‐advised exaggeration. For its part, Grand frames the case 
in  terms  of  whether  it  had  an  obligation  to  control  Alisha’s  behavior.  This  offensive 
assumption that the victim’s behavior was the problem is at best flatly contrary to the 
Rule 12(b)(6) standard.